Citation Nr: 0025187	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-03 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the veteran's daughter became permanently incapable 
of self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
December 1951; he died in January 1998.  This appeal arises 
from a January 1999 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas in which the RO found that the evidence was 
insufficient to establish that the veteran's daughter was 
permanently incapable of self-support prior to her 18th 
birthday.  The claim had been brought by the veteran's 
surviving spouse in her capacity as custodian of the 
daughter.

In the VA Form 9 filed on behalf of the appellant by her 
attorney in February 1999, it was indicated that the 
appellant wanted to have a Travel Board hearing.  
Subsequently, the attorney, in a December 1999 letter, 
withdrew the request for a Travel Board hearing and 
specifically requested a videoconference hearing.  Said 
videoconference hearing was scheduled for August 23, 2000; 
notice of the hearing was sent to the appellant, with a copy 
to her attorney, on August 1, 2000.  The appellant and her 
attorney failed to appear for the videoconference hearing and 
neither has explained the failure to report.  Under these 
circumstances, the Board considers the request for a hearing 
to be withdrawn by the appellant.  See 38 C.F.R. § 20.704(d) 
(1999).  


REMAND

A letter from the Social Security Administration (SSA), dated 
in November 1996, indicates that the veteran's daughter is in 
receipt of Supplemental Security Income (SSI) payments, with 
the appellant acting as her payee.  It is unknown when or why 
the veteran's daughter was found disabled by SSA as the 
claims file does not contain any records from SSA pertaining 
to its determination that the veteran's daughter was 
disabled.  The RO has not attempted to obtain records from 
the SSA.  Although the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter Court) had cast VA's duty to obtain such 
records in terms of its duty, under 38 U.S.C.A. § 5107(a) 
(West 1991), to assist claimants who had submitted a well-
grounded claim, see e.g., Martin v. Brown, 4 Vet. App. 136 
(1993), Masors v. Derwinski, 2 Vet. App. 181 (1992), 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992), Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), in Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996), the Court referred to obtaining these 
records in terms of the Department's "obligation to review a 
thorough and complete record", under which "VA is required 
to obtain evidence from the Social Security Administration, 
including any decisions by the administrative law judge, and 
to give that evidence appropriate consideration and weight."

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should obtain from the SSA all 
records pertinent to the veteran's 
daughter's claim for disability benefits, 
including any ALJ decision with 
associated List of Exhibits, as well as 
the medical records relied upon 
concerning that claim.  In particular, 
the RO should ascertain whether the 
veteran's daughter was in receipt of SSA 
benefits prior to her 18th birthday.  If 
records pertaining to such claim and/or 
the medical evidence utilized in 
processing such claim are not available, 
that fact should be entered in the claims 
file.

2.  Thereafter, the RO should again 
review the claim on appeal in light of 
the additional evidence associated with 
the claims file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.  
The purpose of this REMAND is to further develop the record 
and to accord the appellant due process of law.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


